Order entered December 11, 2017




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-16-01520-CR
                                     No. 05-16-01521-CR

                           QIAN HOKASHI-MECHALITH, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                   Trial Court Cause Nos. 296-81904-2016 & 296-81905-2016

                                          ORDER
        We REINSTATE these appeals.

        On November 3, 2017, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On December 6, 2017, we received appellant’s brief and a

motion to extend time to file the same. In the interest of expediting these appeals and because

findings are no longer necessary, we VACATE our November 3, 2017 order.

        We GRANT appellant’s December 6, 2017 motion and ORDER appellant’s brief filed

as of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable John Roach, Jr.,

Presiding Judge, 296th Judicial District Court; to Stephanie Hudson; and to the Collin County

District Attorney’s Office.



                                                  /s/    LANA MYERS
                                                         JUSTICE